Name: 2002/635/EC: Commission Decision of 31 July 2002 amending Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC with regard to importation of registered horses from Turkey and repealing Decision 98/404/EC (Text with EEA relevance) (notified under document number C(2002) 2878)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  means of agricultural production;  tariff policy;  Europe;  cooperation policy
 Date Published: 2002-08-03

 Avis juridique important|32002D06352002/635/EC: Commission Decision of 31 July 2002 amending Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC with regard to importation of registered horses from Turkey and repealing Decision 98/404/EC (Text with EEA relevance) (notified under document number C(2002) 2878) Official Journal L 206 , 03/08/2002 P. 0020 - 0026Commission Decisionof 31 July 2002amending Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC with regard to importation of registered horses from Turkey and repealing Decision 98/404/EC(notified under document number C(2002) 2878)(Text with EEA relevance)(2002/635/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(1), as last amended by Commission Decision 2002/160/EC(2), and in particular Articles 13, 15, 16 and Article 19(i) and (ii) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(3), as last amended by Directive 96/43/EC(4), and in particular Article 18 thereof,Whereas:(1) Council Decision 79/542/EEC(5), as last amended by Decision 2001/731/EC(6), establishing a list of third countries from which Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products includes Turkey in Part 2 of the Annex, thus allowing only the importation of registered horses.(2) Under Commission Decision 92/160/EEC of 5 March 1992 establishing the regionalisation of certain third countries for imports of equidae(7), as last amended by Decision 2001/622/EC(8), as regards Turkey only temporary admission and re-entry of registered horses are allowed and only from six provinces.(3) The health conditions and veterinary certification for the temporary admission, permanent imports and re-entry of registered horses are harmonised and laid down respectively in Commission Decisions 92/260/EEC(9) and 93/197/EEC(10), both as last amended by Decision 2001/828/EC(11), and Commission Decision 93/195/EEC(12), as last amended by Decision 2001/611/EC(13).(4) In the case of Turkey the animal health conditions and veterinary certification are laid down for the temporary admission and re-entry after temporary export of registered horses respectively in Decisions 92/260/EEC and 93/195/EEC.(5) As in the course of a Commission inspection visit to Turkey in 1998 serious flaws have come to light in the procedures for exporting horses from Turkey to the Community, the Commission adopted Decision 98/404/EC of 12 June 1998 introducing protective measures with regard to importation of equidae from Turkey(14), as last amended by Decision 2000/507/EC(15).(6) After the adoption of Decision 98/404/EC the competent authorities of Turkey communicated to the Commission measures directed at improving veterinary supervision and export certification based on recommendations made by the Commission following that inspection visit.(7) In addition, the competent authorities, assisted by the private horse sector, have completed a glanders surveillance programme, which also included surveillance for African horse sickness and dourine, and submitted to the Commission a final report in April 2001. The surveillance programme confirmed with regard to the prevalence of glanders the findings of the mission carried out in 1998. A large number of mallein reactors identified amongst non-registered horses, mules and donkeys have been destroyed and compensated.(8) It appears therefore appropriate to allow temporary admission, re-entry after temporary export of Community registered horses and permanent imports of registered horses from those provinces in Turkey listed in Decision 92/160/EEC under the animal health conditions established for registered horses from areas of similar epidemiological situation. However, health tests required in accordance with the relevant conditions for imports shall be carried out in laboratories agreed by the Member State of destination.(9) Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC should therefore be amended accordingly and Decision 98/404/EC repealed.(10) Countries appearing in the list being identified according to the ISO alpha 2 codes used by the Community legislation for the nomenclature of countries and territories for the external trade, notably Commission Regulation (EC) No 2032/2000(16), the provisional status of such codes should be specified whenever appropriate.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The words "Turkey (2)" in the Annex to Commission Decision 92/160/EEC are replaced by "Turkey".Article 2Commission Decision 92/260/EEC is amended as follows:1. Annex I is amended as follows:(a) the list of third countries in Group B is replaced by the following: "Australia (AU), Bulgaria (BG), Belarus (BY), Cyprus (CY), Czech Republic (CZ), Estonia (EE), Croatia (HR), Hungary (HU), Lithuania (LI), Latvia (LV), Former Yugoslav Republic of Macedonia (MK) (2), New Zealand (NZ), Poland (PL), Romania (RO), Russia (1) (RU), Slovak Republic (SK), Slovenia (SL), Ukraine (UA), Federal Republic of Yugoslavia (YU)";(b) the following footnote is added: "(2) Provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations.";(c) the list of third countries in Group C is replaced by the following: "Canada (CA), Hong Kong (HK), Japan (JP), Republic of Korea (KR), Macao (MO), Malaysia (peninsula) (MY), Singapore (SG), Thailand (TH), United States of America (US).";2. Annex II is amended as follows:(a) the third indent of section III(d) of the health certificates A, B, C and D is replaced by the following: "- United Arab Emirates, Australia, Bulgaria, Belarus, Canada, Switzerland, Cyprus, Czech Republic, Estonia, Greenland, Hong-Kong, Croatia, Hungary, Iceland, Japan, Republic of Korea, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, Macao, Malaysia (peninsula), Norway, New Zealand, Poland, Romania, Russia (1), Singapore, Slovak Republic, Slovenia, Thailand, Ukraine, United States of America, Federal Republic of Yugoslavia.";(b) the health certificate E is amended as follows:(i) section III "Health information" is replaced by Annex I to this Decision;(ii) a footnote is added as follows: "(6) The laboratory tests required in accordance with the conditions in this animal health certificate must be carried out by a laboratory approved by the Member State of destination. The test results, certified by the laboratory, have to be attached to the animal health certificate accompanying the animal. These provisions apply to the following countries: Turkey (TR)."Article 3Commission Decision 93/197/EEC is amended as follows:1. Annex I is amended as follows:(a) The list of third countries in Group B is replaced by the following: "Australia (AU), Bulgaria (BG), Belarus (BY), Cyprus (CY), Czech Republic (CZ), Estonia (EE), Croatia (HR), Hungary (HU), Lithuania (LI), Latvia (LV), Former Yugoslav Republic of Macedonia (MK) (3), New Zealand (NZ), Poland (PL), Romania (RO), Russia (1) (RU), Slovak Republic (SK), Slovenia (SL), Ukraine (UA), Federal Republic of Yugoslavia (YU)."(b) The following footnote is added: "(3) Provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations."(c) The words "Turkey (1) (2) (TR)" are added in alphabetical order of the ISO-code of the country to the list of third countries in Group E.2. The health certificate E in Annex II is amended as follows:The title is replaced by the following: "Health Certificatefor imports into Community territory of registered horses from United Arab Emirates, Bahrain, Egypt (1), Jordan, Kuwait, Lebanon, Libya, Oman, Qatar, Saudi Arabia (1), Syria, Turkey (1) and of registered equidae and equidae for breeding and production from Algeria, Israel, Morocco, Malta, Mauritius and Tunisia".(a) Section III "Health information" is replaced by Annex II to this Decision.(b) The following footnote is added: "(5) The laboratory tests required in accordance with the conditions in this animal health certificate must be carried out by a laboratory approved by the Member State of destination. The test results, certified by the laboratory, have to be attached to the animal health certificate accompanying the animal. These provisions apply to the following countries: Turkey (TR)."Article 4Decision 98/404/EC is hereby repealed.Article 5Member States shall amend the measures they apply with regard to Turkey to bring them into line with this Decision.Article 6This Decision is addressed to the Member States.Done at Brussels, 31 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 53, 23.2.2002, p. 37.(3) OJ L 268, 24.9.1991, p. 56.(4) OJ L 162, 1.7.1996, p. 1.(5) OJ L 146, 14.6.1979, p. 15.(6) OJ L 274, 17.10.2001, p. 22.(7) OJ L 71, 18.3.1992, p. 27.(8) OJ L 216, 10.8.2001, p. 26.(9) OJ L 130, 15.5.1992, p. 67.(10) OJ L 86, 6.4.1993, p. 16.(11) OJ L 308, 27.11.2001, p. 41.(12) OJ L 86, 6.4.1993, p. 1.(13) OJ L 214, 8.8.2001, p. 49.(14) OJ L 178, 23.6.1998, p. 41.(15) OJ L 204, 11.8.2000, p. 42.(16) OJ L 243, 28.9.2000, p. 14.ANNEX I>PIC FILE= "L_2002206EN.002302.TIF">>PIC FILE= "L_2002206EN.002401.TIF">ANNEX II>PIC FILE= "L_2002206EN.002502.TIF">>PIC FILE= "L_2002206EN.002601.TIF">